Case: 1:19-cv-00581-MWM-SKB Doc #: 23 Filed: 12/17/20 Page: 1 of 2 PAGEID #: 1365

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
KEVIN T. RICHARD, : Case No. 1:19-cv-581
Plaintiff, : Judge Matthew W. McFarland

Vv.

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY,

Defendant.

 

ORDER

 

This case is before the Court on the parties’ Joint Motion for an Award of
Attorney’s Fees under the Equal Access to Justice Act (Doc. 22). Due notice having been
given, and the Court being fully advised,

IT IS THEREFORE ORDERED THAT:

i. The Parties’ Joint Stipulation for an Award of Attorney's Fees under the
Equal Access to Justice Act (Doc. 22) is accepted and the Commissioner
shall pay Plaintiff's attorney fees in the amount of $5,000.00 and costs in
the amount of $0.00, for a total of $5,000.00;

2. Counsel for the parties shall verify whether or not Plaintiff owes a
preexisting debt to the United States subject to offset, consistent with
Astrue v. Ratliff, 130 S.Ct. 2521, 560 U.S. 586 (2010). If no such pre-existing
debt exists, Defendant shall pay the EAJA award directly to Plaintiff's
counsel pursuant to the EAJA assignment signed by Plaintiff and counsel;

3. The previously filed “Notice of Motion for Attorney’s Fees” (Doc. 20) is
terminated as moot; and

4, The case remains terminated on the docket of this Court.
Case: 1:19-cv-00581-MWM-SKB Doc #: 23 Filed: 12/17/20 Page: 2 of 2 PAGEID #: 1366

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Mat woes 2

JUDGE MATTHEW W. McFARLAND
